Chalmers, J.,
delivered the opinion of the court.
The testimony was conflicting, and would, perhaps, have supported a verdict for either party.
The third instruction given for defendant was erroneous. By it the jury were informed that if they believed that plaintiff, or his principal witness, “ had falsely testified as to any material matter, that then they are not entitled to credit as to any other matter as to which they may have testified.” This chai’ge makes the maxim, Falsus in uno, falsus in omnibus, *223operate as a conclusive presumption of law, whereas it is only an advisory suggestion to the jury, which warns them to receive such testimony as to other matters with caution, and warrants them in rejecting it altogether. In short, it places such testimony upon the same footing as that of an accomplice, which is to. be viewed with suspicion, but yet is to be considered by the jury, and, if credited by them, will support a verdict. 1 Greenl. on Ev. (13th ed.), sect. 461, note 2.
Judgment reversed, and new trial awarded.